CATES, Judge.
The appellee filed a claim for unemployment benefits; the appellant contested, asserting he was disqualified under the labor dispute provision, Code 1940, T. 26, § 214 (A), as amended.
Curry worked at the Bessemer Rolling Mill, a part of the appellant’s steel making complex. He- was unemployed July 29-August 12, 1955. Appellant’s railroad conductors were on strike at this time.
-We refer to the other cases involving *431similar claims this day decided. 114 So.2d 553 to 565.
On authority of Usher v. Department of Industrial Relations, 261 Ala. 509, 75 So.2d 165, the judgment of the circuit court is
Affirmed.
After Remandment
We find Curry’s record fails to show him a union member. See also United States Steel Corporation v. Baxley, Ala.App., 114 So.2d 553.1 Hence, under the Usher rule as applied in United States Steel Corporation v. Garris, 39 Ala.App. 428, 104 So.2d 327, he was an innocent bystander.
Affirmed.

. Ante, p. 428.